DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2-3, 10, and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 10, and 13 recite “at least one detachable portion” when parent claims already recite the container has at least one detachable portion.  This renders the claim indefinite because it is unclear if there are at least two distinct detachable portions being claimed.  Claims 2 and 13 then recite “wherein the at least one detachable portion is detached from the container.”  Dependent claims 3 and 14 further recite “the at least one detachable portion of the container provides at least part of the handle.”  This renders the claims indefinite because it is unclear which of the two recited detachable portions are being referred to as being detached and providing part of the handle.   For purpose of examination on the merits, the examiner interprets these claims as a typographical error where applicant did not intend to set forth an additional detachable portion, which results in the applied double patenting objection below.

Allowable Subject Matter
Claims 1, 5-9, 11-12, 16-17, and 21-25 are allowed.
Claims 3, 10, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
The rejections of record under 35 USC 102 and 35 USC 103 are withdrawn.
The application was previously directed at several alternative embodiments with a broad independent claim and dependent claims reciting the specific features of the various embodiments. The amendment merely moved allowable subject matter to the independent 
The examiner is uncertain that applicant intended to have the scope of the claims as currently recited.  The independent claims recite the removable edge of the container and the patch shaped structure as two distinct structures. As a result, embodiments where the removable portion at the edge of a container is the patch shaped structure, such as shown in Fig. 11, are not currently being claimed.  The claims effectively recite the various alternatives to the handle of Fig. 13 in combination with a removable portion of such as shown in Figs. 1-2. Paragraph 0022-0028 of the specification describe how multiple detachable portions may be used in combination with other embodiments, and so there is support for these limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734